Title: To Thomas Jefferson from Richard Claiborne, enclosing an Extract of a Letter from William Claiborne, 3 May 1781
From: Claiborne, Richard,Claiborne, William
To: Jefferson, Thomas,Claiborne, Richard



Richmond, 3 May 1781. Encloses an extract of a letter from William Claiborne, “one of the Gentlemen employed to purchase horses for the use of the Continent, by order of the Marquis”; and inquiring how and when the money will be advanced.


Enclosure
Extract of a letter from Mr. William Claiborne dated 3d. May 1781
“In the Marquis’s letter to you I observe he says that the Governor has given his promise that the money shall be advanced out of the Treasury of Virginia for the paiment of those horses but he dont say when it shall be advanced. For the want of a time being fixed for the paiment people are loth to sell as they have been so often disappointed in getting money for Certificates and by being kept out of the money so long that when received it’s worth nothing. I expect the Governor means to pay it immediately. If so, would he certify as much to me, it would expedite the business very much and give entire satisfaction to the people at large who sell horses. Without something of this sort from the Governor no person will sell voluntarily as they apprehend the money will not be paid until it’s worth little or nothing. If anything can be done in the matter I wish to have it sent to me by express, tomorrow, and the next morning I can purchase of two gentlemen not far from me Twelve very fine horses. The gentlemen have promised to keep them for me until Saturday morning.”

